Citation Nr: 0101954	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  00-20 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date, earlier than February 3, 
2000, for the assignment of a 30 percent rating for mitral 
valve prolapse.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1984 to 
September 1987.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  In November 2000, the veteran was 
afforded a hearing before the undersigned Board member.


FINDINGS OF FACT

1. As of January 12, 1998, it was factually ascertainable 
that the service-connected mitral valve prolapse resulted 
in dyspnea, fatigue, angina, dizziness or syncope with a 
workload of 5 to 6 metabolic equivalents (METs) and 
results in slight limitation of activities.

2. The veteran filed a claim for service connection and 
compensation for mitral valve prolapse in December 1987.


CONCLUSION OF LAW

The criteria have been met for the assignment of an effective 
date of January 12, 1998 for the increase of the disability 
rating for the veteran's mitral valve prolapse to 30 percent.  
38 U.S.C.A. §1155, 5107, 5110 (West 1991) amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.400(o)(2), 4.2, 4.7, 
4.10, 4.20, 4.104, Diagnostic Code 7000 (2000), effective 
January 12, 1998.





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that, in connection with the veteran's 
claim, the regional office obtained all relevant medical 
records and also furnished the veteran a VA examination.  
Accordingly, the Board considers that all necessary notice 
has been furnished and that the VA duty to assist the veteran 
with regard to her claim has been fulfilled.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096,___, (2000) (to be codified at 38 U.S.C. §§ 5103 and 
5103A). 

The veteran essentially contends that the effective date for 
a 30 percent disability rating for her service-connected 
mitral valve prolapse should be immediately following her 
separation from service in September 1987 because, she 
asserts, she has had signs since she was in service that her 
heart disorder warranted such a disability rating.

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. 
App. 125, 126-27 (1997).

The veteran filed a claim for service connection and 
compensation for her heart disorder in December 1987, shortly 
after her separation from service in September 1987.  The RO 
granted service connection for mitral valve prolapse in a 
September 1989 rating decision that assigned a noncomepnsable 
disability evaluation.  Soon after, in November 1989, the 
veteran began requesting increased (compensable) ratings and 
reconsideration of rating decisions denying a compensable 
evaluation for the service-connected disability.  A November 
1994 Board decision awarded a 10 percent evaluation for the 
service-connected mitral valve prolapse and a February 1998 
rating decision indicates that the 10 percent evaluation was 
effective from September 1987.  Based on review of the record 
from December 1987 until the May 2000 rating decision in 
which the RO increased the rating from 10 to 30 percent 
effective February 2000, and resolving reasonable doubt in 
the veteran's favor, the Board finds that the claim that led 
to the award of a 30 percent rating was the December 1987 
claim for service connection for the mitral valve prolapse.

In determining when it first became factually ascertainable 
that an increase in disability had occurred, the Board will 
consider the evidence in relation to the criteria for 
evaluating the veteran's valvular heart disease.  Disability 
ratings are based upon the average impairment of earning 
capacity as determined by a schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000). 
Separate rating codes identify the various disabilities.  Id.   
In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2000). An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. § 4.10 (2000).  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. 38 C.F.R. § 4.7 (2000).

Beginning with the initial assignment of a noncompensable 
rating in 1989, the RO evaluated the veteran's mitral valve 
prolapse as comparable to rheumatic heart disease, under 
Diagnostic Code 7000.  See 38 C.F.R. §§ 4.20, 4.104, 
Diagnostic Code 7099-7000 (1998), effective prior to January 
12, 1998.  Under that code section a 10 percent evaluation 
was warranted with identifiable valvular lesion, slight, if 
any dyspnea, the heart not enlarged; following established 
active rheumatic heart disease.  Id.  A 30 percent evaluation 
was assigned from the termination of an established service 
episode of rheumatic fever, or its subsequent recurrence, 
with cardiac manifestations, during the episode or 
recurrence, for 3 years, or diastolic murmur with 
characteristic EKG manifestations or definitely enlarged 
heart.  Id.   With the heart definitely enlarged; severe 
dyspnea on exertion, elevation of systolic blood pressure, or 
such arrhythmias as paroxysmal auricular fibrillation or 
flutter or paroxysmal tachycardia; more than light manual 
labor was precluded, a 60 percent evaluation was assigned.  
Id.  A 100 percent evaluation was warranted for inactive 
disease with definite enlargement of the heart confirmed by 
roentgenogram and clinically; dyspnea on slight exertion; 
rales, pretibial pitting at end of day or other definite 
signs of beginning congestive failure; more than sedentary 
employment is precluded or as active disease and, with 
ascertainable cardiac manifestation, for a period of 6 
months.  Id.

During the pendency of this appeal, effective January 12, 
1998, VA issued revised regulations amending the section of 
the Rating Schedule dealing with the criteria for diagnosing 
and evaluating cardiovascular disabilities.  See 62 Fed. Reg. 
65,207 (1997).  The new criteria for evaluating service-
connected disabilities of the cardiovascular system are 
codified at 38 C.F.R. § 4.104.  The revision incorporates 
objective measurements of the level of physical activity, 
expressed numerically in metabolic equivalents (METs), at 
which cardiac symptoms develop.

The METs are measured by means of a treadmill test.  However, 
it is recognized that a treadmill test may not be feasible in 
some instances owing to a medical contraindication, such as 
unstable angina with pain at rest, advanced atrioventricular 
block, or uncontrolled hypertension.  If a treadmill test is 
thought to be inadvisable due to factors including the 
foregoing, the examiner's estimation of the level of 
activity, expressed in METs and supported by examples of 
specific activities, such as slow stair climbing or shoveling 
snow that results in dyspnea, fatigue, angina, dizziness, or 
syncope, is acceptable.  See 38 C.F.R. § 4.104, Note (2).

Under the current rating criteria for valvular heart disease, 
effective January 12, 1998, a 10 percent rating is warranted 
where a workload of greater than seven METs, but not greater 
than 10 METs, results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; continuous medication required.  38 C.F.R. 
§ 4.104, Diagnostic Code 7000.  A 30 percent rating is 
warranted where a workload of greater than five METs, but not 
greater than seven METs, results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electro-cardiogram, echocardiogram, or X-ray.  
Id.  A 60 percent rating for valvular heart disease is 
warranted if there has been more than one episode of 
congestive heart failure in the past year; or; where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness or syncope, 
or; where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  Id. A rating of 100 
percent disability for valvular heart disease is warranted 
for: chronic congestive heart failure, or; conditions where a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; where there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, pursuant to Rhodan v. West, 12 Vet. App. 55 (1998), 
the old rating criteria is for application previous to the 
effective date of the change and both the old and new rating 
criteria are for consideration as of the effective date of 
the regulatory change, January 12, 1998.  In VAOPGCREC 3-200 
(2000), the VA General Counsel stated that when there is a 
change in criteria, if it is determined by the Board that the 
amended regulation is more favorable, the new criteria may 
not be applied prior to the effective date of the change in 
the regulation.

The Board has carefully considered all evidence of record in 
light of applicable regulation, and finds that application of 
the current schedular criteria is more favorable to the 
appellant.  But see Karnas; Rhodan; VAOPGCPREC 3-2000, supra.  
In the Board's view, the criteria in effect as of January 12, 
1998 are more favorable to the veteran's claim.

Medical evidence and the veteran's oral and written 
statements address the manifestations and severity of her 
mitral valve prolapse during and since service.  Service 
medical records reflect that, in January 1985, the veteran 
was seen with complaints of dizziness and shortness of 
breath.  Examination of her heart revealed a normal rate and 
rhythm, negative S3 and a systolic ejection murmur.  When 
examined in conjunction with a November 1986 Medical 
Evaluation Board due to back pain, a chest x-ray and 
electrocardiogram (EKG) were normal and her blood pressure 
was 130/90. 

Post service, shortly after discharge, in November 1987, the 
veteran was privately examined by Dr. K. who noted her 
complains of chest pain and palpitations, described as 
tachycardia.  Record entries indicate regular heart rate and 
rhythm and "1/6 systolic".  A x-ray showed a heart within 
normal limits and increased initial markings.  An EKG 
reflected a normal sinus rhythm with no ST wave.  According 
to a somewhat confusing record entry dated days later, 
another EKG reflected normal sinus rhythm, no specific ST-T 
wave with a biphasic T-wave, thought to be new since (the) 
previous (EKG) and considered to probably be congenital; 
"abn. EKG" was noted.  The clinical assessment was 
paroxysmal supraventricular tachycardia-mitral valve prolapse 
for which medication was prescribed.  A December 1987 medical 
record documents that an echocardiogram reflected mild to 
moderate murmur and an EKG showed a normal sinus rhythm.  

Chest x-rays and other medical records have not shown 
enlargement of the veteran's heart.  The medical records have 
not noted rales, pretibial pitting or consistent elevation of 
systolic blood pressure.  Systolic murmurs have been noted 
with paroxysmal tachycardia, without findings of paroxysmal 
auricular fibrillation or flutter.  Nor has there been 
medical evidence of congestive heart failure.

The record contains the veteran's statements and medical 
findings as evidence regarding the degree of dyspnea on 
exertion that she has experienced and the limitations on 
physical activity related to her heart disease.  During 
service, in January 1985, the veteran reported severe 
shortness of breath.  In November 1987, the veteran reported 
experiencing shortness of breath while sitting still with 
sharp chest pain.

At her May 1989 personal hearing at the RO, the veteran 
testified that she experienced severe chest pain and high 
blood pressure and took prescribed medication.  She said she 
was diagnosed with a heart disorder within a month of 
discharge from service.

When examined by VA in June 1989, the veteran reported 
episodic chest pain, diagnosed, post service, as mitral valve 
prolapse for which medication, a beta blocker, was 
prescribed.  She said the medication, Tenormin, did not make 
her EKG normal, so new medication was to be prescribed and, 
for the past month, she had no medication.  The veteran 
reported feeling her heart beat very, very fast, lightheaded 
and almost passing out.  Her pain was varyingly described as 
crushing or stabbing but not radiating.  She got short of 
breath and said this more likely came about at peak stress.  
On examination, her blood pressure was 110/70, with no 
irregularity in her pulse rate.  Cardiovascular examination 
showed a normal S1, normal S2 with a midsystolic click noted 
and no murmurs or gallops appreciated.  Peripheral pulses 
were 2+ and symmetrical throughout with evidence of bruit.  
Mitral valve prolapse was diagnosed.

At her March 1990 personal hearing at the RO, the veteran 
testified that her service-connected mitral valve prolapse 
caused her to be flushed, light-headed and short of breath.

A May 1990 VA examination report reflects the veteran's 
complaints of shortness of breath after walking one block and 
chest pains that occurred whether she was sitting or on 
exertion and radiated into her neck and arms.  The veteran 
reported back pain but said, because of her heart condition, 
she was unable to do very much and did very little.  She 
avoided strenuous household chores because they caused 
shortness of breath, weakness and chest pains.  The veteran 
reported that her condition was not improving.  Pertinent 
examination findings showed blood pressure was 140/90, 
sitting, 138/86, recumbent, and 140/88, standing.  Heart rate 
was 84, with normal sinus rhythm.  There was a Grade II/VI 
systolic mitral valve murmur best heard in the left lower 
sternal border that did not radiate into the axillae or 
around the lateral aspect of the chest wall.  There were no 
murmurs heard in the pulmonic, aortic or trucuspic valve 
areas.  There were no S3 or S4 gallops or slight enlargement.  
There were no clicks, rubs, pulsus alternans or pathological 
splitting of the heart sounds.  There was no edema of the 
legs or feet and the condition of the peripheral vessels was 
good.  Diagnoses included valvular heart disease with mitral 
valve prolapse, with Grade II systolic murmur.

According to 1990 and 1991 private medical records, the 
veteran complained of chest tightness and dyspnea that lasted 
several minutes, and that occurred while walking and 
occasionally radiated into her left arm.  A May 1991 private 
medical record indicates that an August 1990 chest-x-ray 
showed no active cardiopulmonary disease.  

At her December 1991 personal hearing at the RO, the veteran 
testified that she experienced chest pain, shortness of 
breath and dizziness due to her heart murmur.

A February 1992 VA examination report reflects that the 
veteran reported taking prescribed medication to control 
rapid heart action and feeling "fainty".  On examination, 
the veteran's seated blood pressure was 150/100, standing was 
140/100 and supine was 130/90.  Her pulse was regular and a 
stress test was found not to be indicated.  According to the 
examination report, the "PMI" ((point of maximal impulse) 
of the heart was well within the 5th interspace mid 
clavicular line on tapping.  Rhythm was sinus, with no murmur 
ausculted, especially of the lower left sternal border in 
varying positions.  The veteran did demonstrate an early 
systolic click consistent with a diagnosis of mitral valve 
prolapse.  The examiner diagnosed heart disease of valvular 
(physiologic) etiology and the anatomy was mitral prolapse.  
An electrocardiogram showed normal sinus rhythm and early 
systolic click of I-B function.

As noted above, in November 1994, the Board assigned a 10 
percent disability evaluation to the service-connected mitral 
valve prolapse, that the RO made effective from September 
1987.

According to the report of an April 2000 fee-based VA 
examination, the veteran reported experiencing chest pain, 
shortness of breath and dizziness in 1987 that was diagnosed 
as mitral valve prolapse.  She reported having angina chest 
pain every day with fatigue and dizziness daily since 
September 1987 for which she took prescribed medication.  On 
examination the veteran's pulse was 72 and her blood pressure 
was 122/82, 124/80 and 120/78.  Her lungs were within normal 
limits and there were normal heart sounds.  Classification of 
her heart disease was Class II-slight limitation of 
activities.  A chest-x-ray showed no obvious abnormalities 
and an EKG reflected a normal sinus rhythm and was normal.  
The examiner said the effect of the diagnosed mitral valve 
prolapse on the veteran's daily activities and job was that 
she got short of breath and dizzy when she stood for long, 
that her job as a hairdresser, required.  A stress test and 
echocardiogram were not performed since the veteran 
experienced back pain with walking.  It was noted that the 
veteran fit into the NYHA (New York Heart Association) 
criteria of II - slight limitation of activities MET 5-6.

At her November 2000 Board hearing, the veteran reported that 
the symptoms associated with her heart disability, including 
fatigue and pain, were essentially the same as they were in 
1987.  When initially diagnosed with the disorder in 1987, 
the veteran testified that she was told to restrict her diet 
and adjust her daily life.  Her symptoms since 1987 included 
shortness of breath, dizziness and pain.  Moreover, the 
veteran asserted that there was no gradual worsening of her 
symptoms, merely more of the same, with left arm weakness and 
shortness of breath.

The record reflects that there is earlier evidence that the 
veteran's heart disease imposed limitations caused by 
shortness of breath, lightheadedness and radiating chest 
pain.  She reported an inability to complete strenuous 
household chores due to her heart disability.  The veteran 
reported varying degrees of dyspnea with exertion.  Overall, 
the complaints noted by the veteran and findings reported by 
examiners are consistent with those initially described but 
do not warrant a 30 percent rating under the old regulations, 
effective prior to January 12, 1998.  As noted, while a 
systolic murmur was reported, a diastolic murmur with EKG 
manifestations or an enlarged heart were not associated with 
the veteran's service-connected mitral valve prolapse.  

However, under the new regulations, effective January 12, 
1998, the Board finds that a 30 percent evaluation is 
warranted.  The Board finds that the pertinent evidence 
record is, at the very least, in equipoise as to whether 
there is a reasonable basis for concluding that the veteran's 
mitral valve prolapse resulted in the criteria of slight 
limitation of activities, with a workload of 5-7 METs causing 
dyspnea, fatigue, angina, dizziness or syncope, since the new 
regulations were effectuated.  Therefore, resolving doubt in 
the veteran's favor, the Board finds that it was factually 
ascertainable that, as of January 12, 1998, that the criteria 
for a 30 percent evaluation under Diagnostic Code 7000, were 
met.  38 U.S.C.A. § 5107(b).

Accordingly, under the regulations effective January 12, 
1998, the Board finds that it was factually ascertainable 
that the veteran's heart disorder warranted a 30 percent 
rating, and the Board finds that an effective date of January 
12, 1998 is warranted for the award of a 30 percent rating 
for the veteran's mitral valve prolapse.  See VAOPGCPREC 3-
2000; Rhodan.


ORDER

An effective date of January 12, 1998 is established for the 
increase in disability compensation for mitral valve prolapse 
to 30 percent, subject to the laws and regulations governing 
the award of monetary benefits.




		
	ROBERT E. SULLVIAN
	Member, Board of Veterans' Appeals



 

